Exhibit 10.1     
Execution Copy
 
STOCK PURCHASE AGREEMENT
between
AMERISTAR CASINOS, INC.,
as the Company
and
THE ESTATE OF CRAIG H. NEILSEN,
as the Seller
Dated as of March 25, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.1 Certain Defined Terms
    1  
Section 1.2 Table of Definitions
    2  
 
       
ARTICLE II PURCHASE AND SALE
    3  
 
       
Section 2.1 Purchase and Sale of the Shares
    3  
Section 2.2 Closing
    3  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER
    4  
 
       
Section 3.1 Organization
    4  
Section 3.2 Authority
    4  
Section 3.3 No Conflict; Required Filings and Consents
    4  
Section 3.4 Title to Shares
    5  
Section 3.5 Brokers
    5  
Section 3.6 No Other Representations or Warranties
    5  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    5  
 
       
Section 4.1 Organization
    5  
Section 4.2 Authority
    5  
Section 4.3 No Conflict; Required Filings and Consents
    6  
Section 4.4 Fairness Opinion
    6  
Section 4.5 Brokers
    7  
Section 4.6 No Changes to Indemnification Provisions
    7  
Section 4.7 No Other Representations or Warranties
    7  
 
       
ARTICLE V COVENANTS
    7  
 
       
Section 5.1 Confidentiality
    7  
Section 5.2 Consents and Filings; Further Assurances
    7  
Section 5.3 Public Announcements
    8  
Section 5.4 Financing
    8  
Section 5.5 Registration Rights and Holdbacks
    8  
Section 5.6 Intervening Sale Transaction
    9  
 
       
ARTICLE VI CONDITIONS TO CLOSING
    9  
 
       
Section 6.1 General Conditions
    9  
Section 6.2 Conditions to Obligations of the Seller
    9  

i



--------------------------------------------------------------------------------



 



              Page  
Section 6.3 Conditions to Obligations of the Company
    10  
 
       
ARTICLE VII TERMINATION
    11  
 
       
Section 7.1 Termination
    11  
Section 7.2 Effect of Termination
    12  
 
       
ARTICLE VIII GENERAL PROVISIONS
    12  
 
       
Section 8.1 Fees and Expenses
    12  
Section 8.2 Amendment and Modification
    12  
Section 8.3 Waiver
    12  
Section 8.4 Notices
    13  
Section 8.5 Interpretation
    14  
Section 8.6 Entire Agreement
    14  
Section 8.7 No Third-Party Beneficiaries
    14  
Section 8.8 Governing Law
    14  
Section 8.9 Submission to Jurisdiction
    15  
Section 8.10 Assignment; Successors
    15  
Section 8.11 Enforcement
    15  
Section 8.12 Currency
    16  
Section 8.13 Severability
    16  
Section 8.14 Waiver of Jury Trial
    16  
Section 8.15 Counterparts
    16  
Section 8.16 Facsimile or Electronic Signature
    16  

ii



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     STOCK PURCHASE AGREEMENT, dated as of March 25, 2011 (this “Agreement”),
between Ameristar Casinos, Inc., a Nevada corporation (the “Company”), and the
Estate of Craig H. Neilsen (the “Seller”).
RECITALS
     WHEREAS, the Company and the Seller have entered into that certain letter
agreement, dated February 27, 2011 (the “Letter Agreement”) pursuant to which,
on the terms and conditions set forth therein, the Seller has agreed to sell to
the Company, and the Company has agreed to purchase from the Seller, 26,150,000
shares (the “Purchased Shares”) of the Company’s common stock, par value $0.01
per share (“Company Common Stock”), at a per share price of $17.50 (the “Per
Share Price”);
     WHEREAS, the Board of Directors of the Company (the “Board”), upon the
unanimous recommendation of a transaction committee of the Board comprised
solely of independent and disinterested directors (the “Transaction Committee”),
has approved the Letter Agreement and this Agreement and the purchase of the
Purchased Shares (the “Repurchase Transaction ”); and
     WHEREAS, pursuant to the Letter Agreement, the Company and the Seller
(together, the “Parties”) are entering into this Agreement to set forth the
definitive terms pursuant to which the Company and the Seller will consummate
the Repurchase Transaction.
AGREEMENT
     In consideration of the foregoing and the mutual covenants and agreements
herein contained, and intending to be legally bound hereby, the Parties agree as
follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Certain Defined Terms. For purposes of this Agreement:
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in New York,
New York.
          “Encumbrance” means any charge, claim, limitation, condition,
equitable interest, mortgage, lien, option, pledge, security interest, easement,
encroachment, right of first refusal, adverse claim or restriction of any kind,
except those imposed by Gaming Laws, and including any federal, state or local
tax lien and any restriction on or transfer or other assignment, as security or
otherwise, of or relating to use, quiet enjoyment, voting, transfer, receipt of
income or exercise of any other attribute of ownership.

 



--------------------------------------------------------------------------------



 



          “Gaming Authorities” means any Governmental Authorities with
regulatory authority or jurisdiction over casino or other gaming activities and
operations, or the distribution, service or sale of liquor, including, the
Colorado Limited Gaming Control Commission, the Colorado Division of Gaming, the
Indiana Gaming Commission, the Iowa Racing and Gaming Commission, the Iowa
Division of Gaming Enforcement, the Mississippi Gaming Commission, the Missouri
Gaming Commission, the Nevada State Gaming Control Board, the Nevada Gaming
Commission, and the Liquor Board of Elko County, Nevada.
          “Gaming Law” means any federal, tribal, state, county or local
statute, law, ordinance, rule, regulation, permit, consent, approval, finding of
suitability, license, judgment, order, decree, injunction or other authorization
governing or relating to gaming and related activities and operations or the
distribution, service or sale of liquor, including the rules and regulations of
the Gaming Authorities.
          “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local or similar
government, governmental, regulatory or administrative authority, branch, agency
or commission or any court, tribunal, or arbitral or judicial body (including
any grand jury).
          “Law” means any statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or order of any Governmental
Authority, including any Gaming Law.
          “Person” means an individual, corporation, partnership, limited
liability company, limited liability partnership, syndicate, person, trust,
estate, association, organization or other entity, including any Governmental
Authority, and including any successor, by merger or otherwise, of any of the
foregoing.
          “Representatives” means, with respect to any Person, such Person’s
officers, directors, principals, trustees, executors, personal representatives,
employees, legal counsel, advisors, auditors, agents, bankers and other
representatives.
     Section 1.2 Table of Definitions. The following terms have the meanings set
forth in the Sections referenced below:

      Definition   Location
Agreement
  Preamble
Board
  Recitals
Closing
  2.2(a)
Closing Date
  2.2(a)
Company
  Preamble
Company Common Stock
  Recitals
Confidentiality Agreement
  5.1
Debt Retirement
  5.4(a)
Extended Termination Date
  7.1(c)
Financing
  5.4(a)

2



--------------------------------------------------------------------------------



 



      Definition   Location
IRS Lien
  Section 3.4
Lazard
  4.4
Letter Agreement
  Recitals
Neilsen Trust
  Section 3.1
Parties
  Recitals
Per Share Price
  Recitals
Probate Approval
  Section 3.3(b)
Purchase Price
  2.1
Purchased Shares
  Recitals
REGAL
  4.4
Reorg Agreement
  5.5
Repurchase Transaction
  Recitals
Sale Agreement
  5.6
Sale Proposal
  5.6
Seller
  Preamble
Tag-Along Right
  5.6
Termination Date
  7.1(c)
Transaction Committee
  Recitals

ARTICLE II
PURCHASE AND SALE
     Section 2.1 Purchase and Sale of the Shares. Upon the terms and subject to
the conditions of this Agreement, at the Closing, the Seller shall sell, assign,
transfer, convey and deliver the Purchased Shares to the Company, free and clear
of all Encumbrances, and the Company, in reliance on the representations,
warranties and covenants of the Seller contained herein, shall purchase the
Purchased Shares from the Seller at the Per Share Price, for an aggregate
purchase price of $457,625,000 (the “Purchase Price”). The Parties acknowledge
and agree that, at or prior to Closing, the Seller shall identify which shares
of Company Common Stock then held by the Seller will constitute the Purchased
Shares.
     Section 2.2 Closing.
          (a) The sale and purchase of the Purchased Shares shall take place at
a closing (the “Closing”) to be held at the offices of Gibson, Dunn & Crutcher
LLP, 2029 Century Park East, Los Angeles, California 90067, at 10:00 a.m., Los
Angeles time, on the third (3rd) Business Day following the satisfaction or, to
the extent permitted by applicable Law, waiver of all conditions to the
obligations of the Parties set forth in Article VI (other than such conditions
as may, by their terms, only be satisfied at the Closing or on the Closing
Date), or at such other place or at such other time or on such other date as the
Parties mutually may agree in writing. The day on which the Closing takes place
is referred to as the “Closing Date.”
          (b) At the Closing, (i) the Company shall deliver to the Seller, by
wire transfer to a bank account designated in writing by the Seller to the
Company at least two

3



--------------------------------------------------------------------------------



 



Business Days prior to the Closing Date, an amount equal to the Purchase Price
in immediately available funds in United States dollars, (ii) the Seller shall
deliver or cause to be delivered to the Company certificates representing the
Purchased Shares, duly endorsed in blank or accompanied by stock powers duly
endorsed in blank in proper form for transfer, with appropriate transfer stamps,
if any, affixed, and (iii) the Seller shall deliver the documents described in
Section 6.3(e).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER
     The Seller hereby represents and warrants to the Company as follows:
     Section 3.1 Organization. The Seller is an estate opened under the laws of
the State of Nevada in the Eighth Judicial Court in Clark County, Nevada. Other
than the Last Will and Testament of Craig H. Neilsen, the Second Restatement of
Declaration of Trust of Craig H. Neilsen dated May 26, 2006 (the “Neilsen
Trust”) and the rules and requirements under applicable Law, there are no
agreements or other documents that govern operation of the Seller.
     Section 3.2 Authority. The Seller has the requisite power and authority to
execute and deliver this Agreement, upon receipt of Probate Approval (as defined
below) to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery by the Seller and, upon receipt
of Probate Approval, the performance by the Seller of its obligations under this
Agreement and the consummation by the Seller of the transactions contemplated
hereby have been duly and validly authorized by all necessary action. This
Agreement has been duly executed and delivered by the Seller. This Agreement
constitutes the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms (except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws affecting the enforcement of creditors’ rights
generally or by general principles of equity). Each of the Representatives
executing this Agreement on behalf of the Seller is duly authorized under the
laws of the State of Nevada to do so.
     Section 3.3 No Conflict; Required Filings and Consents.
          (a) The execution and delivery by the Seller of and, upon receipt of
Probate Approval, the performance by the Seller of its obligations under this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not:
               (i) conflict with or violate the Last Will and Testament of Craig
H. Neilsen or the Neilsen Trust;
               (ii) conflict with or violate any Law applicable to the Seller or
the Purchased Shares or otherwise applicable to the transactions contemplated
hereby; or

4



--------------------------------------------------------------------------------



 



               (iii) result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent of or notice to any Person pursuant to, give to others any
right of termination, amendment, modification, acceleration or cancellation of,
or result in the creation of any Encumbrance on any Purchased Shares pursuant
to, any note, bond, mortgage, indenture, agreement, lease, license, permit,
franchise, instrument, obligation or other contract to which the Seller is a
party or is bound or by which any of the Purchased Shares are bound or affected.
          (b) The Seller is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution and delivery by the Seller of and the
performance by the Seller of its obligations under this Agreement or the
consummation of the transactions contemplated hereby, except for receipt of an
order from the Eighth Judicial District Court of the State of Nevada approving
the sale of the Purchased Shares pursuant to this Agreement (the “Probate
Approval”).
     Section 3.4 Title to Shares. The Seller is the record and legal owner of
the Purchased Shares, free and clear of any Encumbrance, other than the special
estate tax lien imposed under Section 6324(a) of the Internal Revenue Code of
1986, as amended (the “IRS Lien”). Subject to Probate Approval, the Seller has
the right, authority and power to sell, assign and transfer the Purchased Shares
to the Company. Upon delivery to the Company of certificates for the Purchased
Shares at the Closing and the Company’s payment of the Purchase Price, the
Company shall acquire good, valid and marketable title to the Purchased Shares,
free and clear of any Encumbrance.
     Section 3.5 Brokers. Except for Centerview Partners LLC, the fees of which
will be paid by the Seller, no broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Seller.
     Section 3.6 No Other Representations or Warranties. The Seller acknowledges
and agrees it is not relying upon any representations or warranties of the
Company, express or implied, except those contained herein, and the Seller
specifically does not request, desire or require the Company to make any other
representations or warranties whatsoever with respect to the Company and/or the
Purchased Shares or any other matter with respect to any of the transactions
contemplated hereby.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company hereby represents and warrants to the Seller as follows:
     Section 4.1 Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
     Section 4.2 Authority. The Company has the requisite corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by the

5



--------------------------------------------------------------------------------



 



Company and the performance by the Company of its obligations under this
Agreement and the consummation by the Company of the transactions contemplated
hereby have been duly and validly authorized by all necessary corporate action.
This Agreement has been duly and validly executed and delivered by the Company.
This Agreement constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms (except to
the extent that enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar Laws affecting the enforcement
of creditors’ rights generally or by general principles of equity).
     Section 4.3 No Conflict; Required Filings and Consents.
          (a) The execution and delivery by the Company of and performance by
the Company of its obligations under this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not:
               (i) conflict with or violate the articles of incorporation or
bylaws of the Company;
               (ii) assuming the making of all filings and the receipt of all
approvals required to consummate the transactions contemplated hereby under
applicable Gaming Laws, conflict with or violate any Law applicable to the
Company; or
               (iii) result in any breach of, constitute a default (or an event
that, with notice or lapse of time or both, would become a default) under,
require any consent of or notice to any Person pursuant to, give to others any
right of termination, amendment, modification, acceleration or cancellation of,
any material note, bond, mortgage, indenture, agreement, lease, license, permit,
franchise, instrument, obligation or other contract to which the Company is a
party, other than defaults under the Company’s existing senior credit facilities
and its existing senior notes (which facilities and notes shall be terminated or
amended at or prior to the Closing).
          (b) The Company is not required to file, seek or obtain any notice,
authorization, approval, order, permit or consent of or with any Governmental
Authority in connection with the execution and delivery by the Company of and
performance by the Company of its obligations under this Agreement or the
consummation of the transactions contemplated hereby, except those approvals
required under applicable Gaming Laws to perform its obligations under this
Agreement and to consummate the transactions (including the Financing)
contemplated hereby and such waivers and approvals or waivers under the
Company’s existing senior credit facilities and its existing senior notes (which
facilities and notes shall be terminated or amended at or prior to the Closing).
     Section 4.4 Fairness Opinion. The Transaction Committee has received an
opinion from REGAL Capital Advisors, LLC (“REGAL”) to the effect that, as of the
date of the Letter Agreement, (a) the Purchase Price is fair, from a financial
point of view, to the Company and (b) the Repurchase Transaction is fair, from a
financial point of view, to the Company and its stockholders, other than the
Seller. The Board has received an opinion from Lazard Frères & Co. LLC
(“Lazard”) to the effect that, as of the date of the

6



--------------------------------------------------------------------------------



 



Letter Agreement, the Purchase Price is fair, from a financial point of view, to
the Company.
     Section 4.5 Brokers. Except for REGAL, Lazard and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, the fees of which will be paid by the Company, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of the Company.
     Section 4.6 No Changes to Indemnification Provisions. The Company
acknowledges and agrees that the execution and delivery of this Agreement shall
not in any way modify the provisions of any existing agreement between the
Company and any Person (including any Representative of the Seller), or of the
Company’s articles of incorporation or bylaws, as the same relate to such
Person’s rights as a director or officer of the Company, in his or her capacity
as such, to indemnification by, and/or advancement of expenses from, the
Company.
     Section 4.7 No Other Representations or Warranties. The Company
acknowledges and agrees it is not relying upon any representations or warranties
of the Seller, express or implied, except those contained herein, and the
Company specifically does not request, desire or require the Seller to make any
other representations or warranties whatsoever with respect to the Seller and/or
the Purchased Shares or any other matter with respect to any of the transactions
contemplated hereby.
ARTICLE V
COVENANTS
     Section 5.1 Confidentiality. The Seller shall hold, and shall cause its
Representatives to hold, in confidence all documents and information furnished
to it by or on behalf of the Company in connection with the transactions
contemplated hereby pursuant to the terms of the confidentiality and
non-disclosure agreement dated September 6, 2007 between the Company and each of
the Seller and The Craig H. Neilsen Foundation (the “Confidentiality
Agreement”), which shall continue in full force and effect.
     Section 5.2 Consents and Filings; Further Assurances. The Seller and the
Company shall use their reasonable best efforts to take, or cause to be taken,
all appropriate action to do, or cause to be done, all things necessary, proper
or advisable under applicable Law or otherwise to consummate and make effective
the transactions contemplated by this Agreement as promptly as practicable,
including to (i) obtain from Governmental Authorities and other Persons all
consents, approvals, authorizations, qualifications and orders and give all
notices as are necessary for the consummation of the transactions contemplated
by this Agreement, including the Probate Approval and all necessary approvals
under applicable Gaming Laws, (ii) promptly make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement
required under applicable Law (including applicable Gaming Laws) and (iii) have
vacated, lifted, reversed or overturned any order, decree, ruling, judgment,
injunction or other action (whether temporary, preliminary or permanent) that is
then in effect and that

7



--------------------------------------------------------------------------------



 



enjoins, restrains, conditions, makes illegal or otherwise restricts or
prohibits the consummation of the transactions contemplated by this Agreement.
     Section 5.3 Public Announcements. On and after the date hereof and through
the Closing Date, the Parties shall consult with each other before issuing any
press release or otherwise making any public statements with respect to this
Agreement or the transactions contemplated hereby, and neither Party shall issue
any press release or make any public statement prior to obtaining the other
Party’s written approval, which approval shall not be unreasonably withheld,
except that no such approval shall be necessary to the extent disclosure may be
required by applicable Law or any Gaming Authority or any listing agreement or
rule of any stock exchange applicable to any Party. For the avoidance of doubt,
nothing in Section 5.1 or this Section 5.3 shall prohibit the Seller from
disclosing this Agreement or a description of the transactions contemplated
hereby to any Governmental Authority if and to the extent requested or required
by such Governmental Authority.
     Section 5.4 Financing.
          (a) The Company shall use its reasonable best efforts to arrange and
obtain new debt financing (the “Financing”), on terms and conditions
satisfactory to the Company, in an aggregate amount sufficient to (i) repay or
otherwise retire all of the Company’s indebtedness under its existing senior
credit facilities and retire or amend its existing senior notes, in each case,
including any accrued and unpaid interest, fees or premiums owed in connection
therewith (the “Debt Retirement”), (ii) fund the Purchase Price, (iii) pay all
fees and expenses of the Company in connection with the Financing and the
transactions contemplated hereby, and (iv) permit the Company to make additional
immediate borrowings under a revolving credit facility of at least $75 million.
          (b) Prior to the Closing, the Seller, in its capacity as a stockholder
of the Company, shall, and shall use reasonable best efforts to cause its
Representatives to, at the Company’s sole expense, cooperate with the Company’s
reasonable requests to assist the Company with obtaining the Financing and all
necessary approvals under applicable Gaming Laws.
     Section 5.5 Registration Rights and Holdbacks. The Seller and the Company
hereby acknowledge and agree that Section 4.2 of that certain Plan of
Reorganization, entered into as of November 15, 1993, by and among Craig H.
Neilsen, the Company and Craig H. Neilsen in his capacity as trustee of the
trust created under the Last Will and Testament of Ray Neilsen dated October 9,
1963 (the “Reorg Agreement”), provides the Seller with certain registration
rights regarding shares of Company Common Stock owned by the Seller. The Seller
and the Company wish to clarify and revise certain terms and provisions of such
registration rights. Accordingly, the Company and the Seller agree that the
provisions of Section 4.2 of the Reorg Agreement are hereby amended and restated
in their entirety to read as set forth on Annex A attached hereto. The Company
and the Seller further agree that provisions of the amended and restated
Section 4.2 of the Reorg Agreement shall survive the termination of this
Agreement, the Closing and the termination of the Reorg Agreement.

8



--------------------------------------------------------------------------------



 



     Section 5.6 Intervening Sale Transaction. If, prior to the Closing, (a) the
Company receives a proposal from a third party pursuant to which such third
party would acquire at least eighty percent (80%) of the Company Common Stock at
a price per share in excess of the Per Share Price (a “Sale Proposal “) and
(b) the Company enters into a definitive agreement with respect to such Sale
Proposal (a “Sale Agreement”), at least eight (8) Business Days prior to
entering into such Sale Agreement, the Company shall notify the Seller regarding
the Sale Proposal and the Seller shall have the right in its sole discretion
unilaterally to have the Purchased Shares acquired, on the same basis as the
other shares of Company Common Stock, in the transaction contemplated by the
Sale Proposal, exercisable by written notice by the Seller to the Company within
five (5) Business Days after receipt of such notice from the Company (the
“Tag-Along Right “). If the Seller elects to exercise the Tag-Along Right and
the Sale Agreement provides for the acquisition of the Purchased Shares on the
same basis as the other shares of the Company’s common stock, then the Company
at any time may, in its sole discretion, unilaterally (i) consistent with the
Seller’s election of the Tag-Along Right, extend the Closing for any duration
the Company elects, provided that if the Sale Agreement is terminated, the
Closing must occur within six (6) months after such termination or
(ii) terminate this Agreement. If the Seller exercises its Tag-Along Right in
connection with a Sale Agreement, then in connection with any vote of the
Company’s stockholders required to approve the transactions contemplated in the
Sale Agreement, the Seller shall, and hereby agrees to, vote all of its shares
of Company Common Stock, including the Purchased Shares if then outstanding, in
a manner consistent with the recommendation of the Company Board with respect to
the Sale Agreement, as such recommendation may change from time to time. If the
Seller does not elect to exercise its Tag-Along Right, all of the terms and
conditions of this Agreement shall remain in full force and effect.
ARTICLE VI
CONDITIONS TO CLOSING
     Section 6.1 General Conditions. The respective obligations of the Company
and the Seller to consummate the transactions contemplated by this Agreement
shall be subject to the fulfillment, at or prior to the Closing, of the
following conditions, which may, to the extent permitted by applicable Law, be
waived in writing by either Party in its sole discretion (provided, that such
waiver shall only be effective as to the obligations of the waiving Party):
          (a) No Injunction or Prohibition. No Governmental Authority shall have
enacted, issued, promulgated, enforced or entered any Law (whether temporary,
preliminary or permanent) that is then in effect and that enjoins, restrains,
conditions, makes illegal or otherwise prohibits the consummation of the
transactions contemplated by this Agreement.
     Section 6.2 Conditions to Obligations of the Seller. The obligations of the
Seller to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions, any of which, to the extent permitted by applicable Law, may be
waived in writing by the Seller in its sole discretion:

9



--------------------------------------------------------------------------------



 



          (a) Representations, Warranties and Covenants. The representations and
warranties of the Company contained in this Agreement or any schedule,
certificate or other document delivered pursuant hereto or in connection with
the transactions contemplated hereby shall be true and correct in all material
respects both when made and as of the Closing Date. The Company shall have
performed all obligations and agreements and complied with all covenants
required by this Agreement to be performed or complied with by it prior to or at
the Closing. The Seller shall have received from the Company a certificate to
the effect set forth in the preceding sentences, signed by a duly authorized
officer thereof.
          (b) Probate Court Approval. The Seller shall have received the Probate
Approval and such approval shall be in full force and effect.
     Section 6.3 Conditions to Obligations of the Company. The obligations of
the Company to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any of which, to the extent permitted by applicable Law,
may be waived in writing by the Company in its sole discretion:
          (a) Representations, Warranties and Covenants. The representations and
warranties of the Seller contained in this Agreement or any schedule,
certificate or other document delivered pursuant hereto or in connection with
the transactions contemplated hereby shall be true and correct in all material
respects both when made and as of the Closing Date. The Seller shall have
performed all obligations and agreements and complied with all covenants
required by this Agreement to be performed or complied with by it prior to or at
the Closing. The Company shall have received from the Seller a certificate to
the effect set forth in the preceding sentences, signed by a duly authorized
Representative thereof.
          (b) Regulatory Approvals. The Company shall have received all
authorizations, consents, orders and approvals of all Governmental Authorities
(including approvals from applicable Gaming Authorities) necessary to consummate
the Financing and the transactions contemplated hereby and such authorizations,
consents, orders and approvals shall be in full force and effect.
          (c) Financing. The Company shall have consummated the Financing on
terms and conditions satisfactory to the Company, received the funds necessary
to complete the Debt Retirement, pay the Purchase Price and pay all fees and
expenses of the Company associated with the Financing and the Repurchase
Transaction and the Company shall have additional immediate borrowing
availability under a revolving credit facility of at least $75 million.
          (d) Solvency. The Board shall have (a) received an opinion from REGAL
(or its successors), dated the Closing Date, to the effect that, as of the
Closing Date, after giving effect to the Financing, the Debt Retirement, the
Repurchase Transaction and the payment of all fees and expenses in connection
with the foregoing, (i) the Company will be able to pay its debts and they
become due in the usual course of business

10



--------------------------------------------------------------------------------



 



and (ii) the Company’s total assets are not less than the sum of its total
liabilities (plus the amount that would be needed upon dissolution to satisfy
the preferential rights of any stockholders with rights superior to the Seller)
and (b) determined that, as of the Closing, after giving effect to the
Financing, the Repurchase Transaction and the payment of all of the Company’s
fees and expenses associated therewith, to the extent the same are deemed to be
a “distribution” under Nevada Revised Statutes 78.191, the same will neither
cause the Company to be unable to pay its debts as they become due in the usual
course of the Company’s business, nor cause the Company’s total assets to be
less than the sum of its total liabilities (plus the amount that would be needed
upon dissolution to satisfy the preferential rights of any stockholders with
rights superior to the Seller), and as such are not prohibited by Nevada Revised
Statutes 78.288(2).
          (e) Release of IRS Lien. The Company shall have received evidence
satisfactory to the Company that the IRS Lien on the Purchased Shares has been
released.
ARTICLE VII
TERMINATION
     Section 7.1 Termination. This Agreement may be terminated at any time prior
to the Closing:
          (a) by mutual written consent of the Company and the Seller;
          (b) (i) by the Seller, if the Company breaches or fails to perform in
any material respect any of its representations, warranties or covenants
contained in this Agreement and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 6.2, (B) cannot be or
has not been cured within 30 days following delivery to the Company of written
notice specifying such breach or failure to perform and (C) has not been waived
by the Seller or (ii) by the Company, if the Seller breaches or fails to perform
in any material respect any of its representations, warranties or covenants
contained in this Agreement and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Section 6.3, (B) cannot be or
has not been cured within 30 days following delivery to the Seller of written
notice specifying such breach or failure to perform and (C) has not been waived
by the Company;
          (c) by either the Seller or the Company if the Closing shall not have
occurred by June 30, 2011 (the “Termination Date”); provided, that the Party so
requesting termination is not then in material breach of this Agreement;
provided further, that (i) if as of the Termination Date, all of the conditions
precedent to Closing other than the condition set forth in Section 6.3(b) (and
other than those conditions that by their terms are to be satisfied at the
Closing or on the Closing Date) shall have been satisfied as of the Termination
Date, then either the Seller or the Company (if such Party is not then in
material breach of this Agreement) may unilaterally extend the Termination Date
for up to 60 days upon written notice to the other by the Termination Date, in
which case the Termination Date shall be deemed for all purposes to be so
extended (the “Extended Termination Date”) and (ii) if as of the Extended
Termination Date, all of the conditions precedent to Closing other than the
condition set forth in Section 6.3(b) (and other than

11



--------------------------------------------------------------------------------



 



those conditions that by their terms are to be satisfied at the Closing or on
the Closing Date) shall have been satisfied as of the Extended Termination Date,
then either the Seller or the Company (if such Party is not then in material
breach of this Agreement) may unilaterally extend the Extended Termination Date
for up to 60 days upon written notice to the other by the Extended Termination
Date, in which case the Extended Termination Date shall be deemed for all
purposes to be so extended;
          (d) by either the Seller or the Company in the event that any court of
competent jurisdiction (or any Gaming Authority) shall have issued an order,
decree or ruling or taken any other action restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order,
decree, ruling or other action shall have become final and nonappealable;
provided, that the Party so requesting termination shall have used its
commercially reasonable efforts, in accordance with Article V, to have such
order, decree, ruling or other action vacated; or
          (e) by the Company pursuant to Section 5.6.
     The Party seeking to terminate this Agreement pursuant to this Section 7.1
(other than Section 7.1(a)) shall give prompt written notice of such termination
to the other Party.
     Section 7.2 Effect of Termination. In the event of termination of this
Agreement as provided in Section 7.1, this Agreement shall forthwith become void
and there shall be no liability on the part of either Party except (a) for the
provisions of Sections 3.5 and 4.5 relating to broker’s fees and finder’s fees,
Section 4.6 relating to indemnification, Section 5.1 relating to
confidentiality, Section 5.3 relating to public announcements, Section 8.1
relating to fees and expenses, Section 8.4 relating to notices, Section 8.7
relating to third-party beneficiaries, Section 8.8 relating to governing law,
Section 8.9 relating to submission to jurisdiction and this Section 7.2 and
(b) that nothing herein shall relieve either Party from liability for any breach
of this Agreement or any agreement made as of the date hereof or subsequent
thereto pursuant to this Agreement.
ARTICLE VIII
GENERAL PROVISIONS
     Section 8.1 Fees and Expenses. Except as otherwise provided herein, all
fees and expenses incurred in connection with or related to this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
fees or expenses, whether or not such transactions are consummated.
     Section 8.2 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed by or on behalf of each Party.
     Section 8.3 Waiver. No failure or delay of either Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or

12



--------------------------------------------------------------------------------



 



the exercise of any other right or power. The rights and remedies of the Parties
hereunder are cumulative and are not exclusive of any rights or remedies which
they would otherwise have hereunder. Any agreement on the part of either Party
to any such waiver shall be valid only if set forth in a written instrument
executed and delivered by a duly authorized officer or other authorized
Representative on behalf of such Party.
     Section 8.4 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile or e-mail, upon written confirmation of
the receipt thereof by facsimile, e-mail or otherwise, (b) on the first Business
Day following the date of dispatch if delivered utilizing a next-day service by
a recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:
          (i) if to the Seller, to:
Estate of Craig H. Neilsen
c/o Ameristar Casinos, Inc.
16633 Ventura Boulevard, Suite 1050
Encino, California 91436
Attention: Ray H. Neilsen
                   Gordon R. Kanofsky
Facsimile: (818) 543-4402
Email: gordyk55@earthlink.net
with a copy (which shall not constitute notice) to:
Munger, Tolles & Olson LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071-1560
Attention: Robert B. Knauss, Esq.
Facsimile: (213) 683-5137
Email: rob.knauss@mto.com
          (ii) if to the Company, to:
Ameristar Casinos, Inc.
3773 Howard Hughes Parkway
Suite 490 South
Las Vegas, Nevada 89169
Attention: Peter C. Walsh, Esq.
Facsimile: (702) 733-8478
Email: peter.walsh@ameristar.com

13



--------------------------------------------------------------------------------



 



with a copies (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East, 40th Floor
Los Angeles, California 90067
Attention: Jonathan K. Layne, Esq.
Facsimile: (310) 552-7053
Email: jlayne@gibsondunn.com
and
Brownstein Hyatt Farber Schreck, LLP
100 North City Parkway, Suite 1600
Las Vegas, Nevada 89106
Attention: Ellen Schulhofer, Esq.
Facsimile: (702) 382-8135
Email: eschulhofer@bhfs.com
     Section 8.5 Interpretation. When a reference is made in this Agreement to a
Section, Article, Exhibit or Annex such reference shall be to a Section,
Article, Exhibit or Annex of or to this Agreement unless otherwise indicated.
The table of contents and headings contained in this Agreement are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
The word “including” and words of similar import when used in this Agreement
will mean “including, without limitation,” unless otherwise specified.
     Section 8.6 Entire Agreement. This Agreement (including Annex A attached
hereto) and the Confidentiality Agreement constitute the entire agreement of the
Parties with respect to the subject matter hereof and thereof, and supersede all
prior and contemporaneous written or oral agreements, arrangements,
communications and understandings, between the Parties with respect to the
subject matter hereof and thereof, including the Letter Agreement.
     Section 8.7 No Third-Party Beneficiaries. Other than as set forth in
Section 8.10 hereof, nothing in this Agreement, express or implied, is intended
to or shall confer upon any Person other than the Parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.
     Section 8.8 Governing Law. This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of Nevada, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of Nevada.

14



--------------------------------------------------------------------------------



 



     Section 8.9 Submission to Jurisdiction. Each of the Parties irrevocably
agrees that any legal action or proceeding arising out of or relating to this
Agreement brought by the other Party or its successors or assigns shall be
brought and determined in any Nevada state or federal court sitting in Clark
County, Nevada (or, if such court lacks subject matter jurisdiction, in any
appropriate Nevada state or federal court), and each of the Parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby. Each of the Parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in Nevada, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Nevada as described herein. Each of the Parties further agrees that notice as
provided herein shall constitute sufficient service of process and the Parties
further waive any argument that such service is insufficient. Each of the
Parties hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby, (a) any claim that it is not personally subject to the
jurisdiction of the courts in Nevada as described herein for any reason,
(b) that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
     Section 8.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by either
Party without the prior written consent of the other Party, and any such
assignment without such prior written consent shall be null and void. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns, including the beneficiaries of the Seller.
     Section 8.11 Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the Parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any Nevada state or federal court sitting in Clark County, Nevada
(or, if such court lacks subject matter jurisdiction, in any appropriate Nevada
state or federal court), this being in addition to any other remedy to which
such Party is entitled at law or in equity. Each of the Parties hereby further
waives (a) any defense in any action for specific performance that a remedy at
law would be adequate and (b) any requirement under any law to post security as
a prerequisite to obtaining equitable relief.

15



--------------------------------------------------------------------------------



 



     Section 8.12 Currency. All references to “dollars” or “$” in this Agreement
refer to United States dollars, which is the currency used for all purposes in
this Agreement.
     Section 8.13 Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
     Section 8.14 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
     Section 8.15 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.
     Section 8.16 Facsimile or Electronic Signature. This Agreement may be
executed by facsimile or electronic signature and a facsimile or electronic
signature shall constitute an original for all purposes.
[The remainder of this page is intentionally left blank.]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Seller have caused this Agreement
to be executed as of the date first written above by their respective officers
or other authorized representatives thereunto duly authorized.

            AMERISTAR CASINOS, INC.
      By:   /s/ Larry A. Hodges         Name:   Larry A. Hodges        Title:  
President and COO        ESTATE OF CRAIG H. NEILSEN
      By:   /s/ Ray H. Neilsen         Name:   Ray H. Neilsen        Title:  
Co-Executor and Co-Personal Representative of the Estate of Craig H. Neilsen   
          By:   /s/ Gordon R. Kanofsky         Name:   Gordon R. Kanofsky       
Title:   Co-Executor and Co-Personal Representative of the Estate of Craig H.
Neilsen     

[Signature Page to Stock Purchase Agreement]

 